Citation Nr: 1816236	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO. 13-28 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis with ununited tibial tubercle ossification.

2. Entitlement to an initial disability rating in excess of 10 percent for right knee ununited tibial tubercle ossification center.

3. Entitlement to service connection for a hernia.

4. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to June 2001 and from August 2001 to October 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In an April 2017 rating decision, the Appeals Management Center (AMC) granted an increased initial 10 percent disability rating for the Veteran's left knee osteoarthritis with ununited tibial tubercle ossification disability, effective from November 1, 2011. In the same decision, the AMC also granted an increased initial 10 percent disability rating for the Veteran's right knee ununited tibial tubercle ossification center disability, effective from November 1, 2011. As this was not a full grant of the benefits sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claims have remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In June 2016, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claims on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran's left knee osteoarthritis with ununited tibial tubercle ossification manifested with pain, however does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis, subluxation, instability, removal of semilunar cartilage, or impairment of the tibia and fibula at any point during the appeal period.

2. The Veteran's right knee ununited tibial tubercle ossification center manifested with pain, however does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis, subluxation, instability, removal of semilunar cartilage, or impairment of the tibia and fibula at any point during the appeal period.

3. The Veteran's current hernia was not incurred in, caused by, or otherwise related to active duty service.

4. The Veteran's current headaches were not incurred in, caused by, or otherwise related to active duty service.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for left knee osteoarthritis with ununited tibial tubercle ossification or for a separate rating under another Diagnostic Code have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.7, 4.40, 4.45, 4.59,  4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2017).

2. The criteria for an initial disability rating in excess of 10 percent for right knee ununited tibial tubercle ossification center or for a separate rating under another Diagnostic Code have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2017).

3. The criteria for service connection for a hernia have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

4. The criteria for service connection for headaches have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings - Left and Right Knee Disabilities

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The Veteran seeks initial disability ratings in excess of 10 percent for his service-connected left knee osteoarthritis with ununited tibial tubercle ossification and right knee ununited tibial tubercle ossification center, respectfully. The Veteran's left and right knee disabilities are currently rated by analogy under DC 5003-5260 and DC 5260, respectfully, for painful motion of the knee. See 38 C.F.R. § 4.59. In evaluating the Veteran's current level of disability, the Board will consider all applicable DCs.

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under DC 5003. Under DC 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate DC for the specific joint involved. 

Under DC 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable rating. Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability. A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The 20 percent rating is the only rating available under DC 5258.

DC 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic. A semilunar cartilage is one of the menisci of the knee joint. A 10 percent rating is also the highest schedular evaluation allowed under DC 5259.

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities. In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

The VA General Counsel has also held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261, as long as both ranges of motion meet the criteria for a compensable rating. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

During the July 2011 VA examination, the Veteran reported symptoms associated with his bilateral knee disabilities of weakness, stiffness, giving way, lack of endurance, locking, fatigability, deformity, and tenderness and pain. He indicated that he did not experience swelling, heat, redness, drainage, effusion, subluxation, or dislocation. The Veteran also reported flare-ups precipitated by physical activity as often as 3 times per week that lasted 6 days each time with pain at a 6/10 severity. The Veteran explained that during flare-ups he experienced functional impairment, which is described as pain. He reported difficulty with standing and walking and described weak and painful knees. The Veteran indicated that he treated with Motrin but was never hospitalized nor had any surgery for his knees at the time of the examination and stated that it has not resulted in any incapacitation in the preceding 12 months. He reported overall functional impairment of the inability to perform usual activities of daily living. 

Upon physical examination of the knees, the examiner indicated that both knees showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement. Further, the examiner determined that the knees revealed no locking pain, genu recurvatum, crepitus, or ankylosis. Both knees exhibited range of motion within normal limits with flexion to 140 degrees and extension to 0 degrees. The Veteran was able to perform repetitive range of motion testing with both knees without any additional degree of limitation. Neither knee joint function was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Medial/lateral collateral ligament, anterior/posterior cruciate ligament, and medial lateral meniscus stability tests were performed on both knees and were all within normal limits. The examiner stated that the effect of the Veteran's knee disabilities on his usual occupation and daily activity was difficulty standing or walking for long periods.

X-ray examinations of both knees were performed at the time of the examination in July 2011. The medical professional indicated that bones were normally aligned, an ununited tibial tubercle ossification center, normal articular spaces, joint spaces were maintained in the tibiofemoral and patellofemoral joint, and soft tissues were unremarkable in both knees. The medical professional also indicated that there were no significant findings in the knees other than ununited tibial tubercle ossification center bilaterally.

In an October 2013 substantive appeal (VA Form 9), the Veteran asserted that he had painful motion and limited mobility in both knees, which qualified him for a higher rating.

In an October 2013 VA medical record, the Veteran reported chronic joint pain including in his knees. Upon a physical examination, the physician indicated that the knees showed no swelling or erythema and had full range of motion. The Veteran had a normal gait with 5/5 muscle strength.

In a May 2016 statement, through his representative, the Veteran asserted that the ranges of motion for his knees have worsened.

X-ray examinations of the knees in July 2016 found no acute fractures and mild suprapatellar effusion bilaterally. The medical professional indicated that the epiphyses appeared closed, which was normal for the Veteran's age bilaterally; moderate soft tissue swelling anterior to tibial tubercle, with fragmentation of the tibial tubercle, consistent with residual from Osgood-Schlatter disorder. There was no abnormal ossification seen below the patella, fractures, swelling, or spurring bilaterally. Mineralization and alignment was noted to be normal.

The Veteran was afforded another VA examination for his knees in July 2016. The examiner confirmed diagnoses of residuals of Osgood-Schlatter disorder bilaterally. The Veteran reported flare-ups of pain in the knees bilaterally with prolonged walking, climbing, and running. He stated that he used Advil and ibuprofen for pain as needed. The Veteran reported functional loss or impairment of the inability to walk, climb, or run for prolonged periods due to pain in the bilateral knees. 

Upon testing, range of motion measurements were all normal for both the left and right knees with full flexion to 140 degrees and full extension to 0 degrees bilaterally. The examiner noted pain on examination that caused functional loss. There was evidence of pain bilaterally with weight bearing but no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of either knee. The examiner indicated that there was objective evidence of crepitus in both knees. The Veteran was able to perform repetitive use testing with at least three repetitions without any additional loss of function or range of motion bilaterally. The examiner indicated that pain, weakness, fatigability or incoordination did significantly limit functional ability with repeated use over a period of time with pain as a factor that caused the functional loss. The functional loss was described in terms of range of motion of flexion to 135 degrees and extension to 5 degrees bilaterally. Pain limited functional ability with flare-ups with range of motion measurements of flexion limited to 135 degrees and extension to 5 degrees bilaterally. A disturbance of locomotion was noted by the examiner; however, the Veteran did not require the use of any assistive device as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

The Veteran did not have muscle atrophy and had full 5/5 strength for bilateral knee flexion and extension. Joint stability testing was performed and the examiner indicated that there was no joint instability, history of recurrent subluxation, history of lateral instability, recurrent effusion, or ankylosis bilaterally. Anterior instability (Lachman test); posterior instability (posterior drawer test); medial instability (valgus pressure); and lateral instability (varus pressure) tests were all normal bilaterally. The examiner noted that the Veteran had shin splints (medial tibial stress syndrome) in both knees but range of motion of the knees and ankles were not affected. The Veteran did not have a meniscus (semilunar cartilage) condition, recurrent patellar dislocation, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment bilaterally. The Veteran did not require the use of any assistive devices as a normal mode of locomotion. The examiner noted no other pertinent physical findings and that the Veteran's bilateral knee disabilities impacted his ability to perform occupational task with the inability to walk, climb, or run for prolonged periods due to pain. The examiner stated that the Veteran can perform activities of daily living and instrumental activities of daily living with the exception of those mentioned.

At the outset, the Board notes that the evidence does not support an award for an increased rating at any point of the appeal period for either knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated upon VA examinations performed in July 2011 or July 2016. The examiners specifically noted that there was no ankylosis. X-ray examinations performed in July 2011 and July 2016 found no evidence for fracture or other significant bone, joint, or soft tissue abnormality. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263 (2017). 

The Board has considered the Veteran's bilateral knee disabilities as 10 percent disabling under DC 5262 for impairment of the tibia and fibula with slight disability of the knee. The July 2016 VA examiner indicated the Veteran had shin splints (medial tibial stress syndrome), bilaterally. The Veteran was noted to have pain and discomfort after repetitive use in the lower half of the posteromedial boarder of the tibia, of the foreleg, which begins as a dull ache followed by gradually worsening pain; a change of sensation of the toe with repetitive use and tenderness, swelling, and/or induration at the reported site appreciated during the physical examination. However, the examiner indicated that the condition did not affect the range of motion of the knees and ankles and stated that there were no current symptoms at the time. Therefore, in the absence of at least a slight ankle disability (the Veteran is already being compensated for a knee disability), a separate rating for impairment of tibia and fibula is not warranted.

The Board has considered the Veteran's bilateral knee disabilities as evaluated under DC 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. As noted above, under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. In July 2011, the VA examiner found that the knees showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement. The July 2016 VA examiner indicated that there was no joint instability, history of recurrent subluxation, history of lateral instability, or recurrent effusion, bilaterally. 

To the extent that the evidence has shown a meniscus abnormality, the preponderance of the evidence is against a finding that this resulted in symptoms other than those already compensated by the Veteran's currently assigned 10 percent evaluation, which is namely pain. The Board does not find the Veteran's left knee disability more closely approximates the criteria for a 20 percent rating under DC 5258, which contemplates frequent episodes of locking, pain and effusion. For example, examiners have consistently noted that the Veteran does not have effusion. At the July 2011 VA examination, the Veteran reported weakness, stiffness, giving way, lack of endurance, locking, fatigability, deformity, tenderness and pain but he himself denied that he experienced swelling, heat, redness, drainage, effusion, subluxation, or dislocation. The examiner wrote that when performing the physical examination that the left knee, there was no locking pain, genu recurvatum, crepitus, ankylosis, effusion, or dislocation associated with a meniscus abnormality and that instability testing was negative. X-ray examinations performed in July 2011 and July 2016 found no evidence for fracture or other significant bone, joint, or soft tissue abnormality. The July 2016 VA examination report, the Veteran reported flare-ups and the examiner indicated that pain, weakness, fatigability or incoordination did significantly limit functional ability with repeated use over a period of time with pain as a factor that caused the functional loss. In the examination report, when asked if there was a history of recurrent effusion, the examiner checked no. The examiner indicated that the Veteran did not have a meniscus condition. Thus, the preponderance of the evidence is against a finding that the Veteran has frequent episodes of locking and effusion in the either the left or right knee joint at any point of the appeal period.

The Board also finds that the preponderance of the evidence of record is against higher or an additional separate rating for the service-connected left and right knee disabilities under other DCs. While the Veteran has made subjective claims of his knees "giving way" and weakness, the preponderance of the evidence is against a finding that the Veteran exhibited any recurrent subluxation or lateral instability in the left knee, at any point in the appeal period. Specifically, the examiners found no subluxation or instability during the July 2011 and July 2016 examinations. Therefore, a separate rating of 10 percent under DC 5257 is not appropriate for either the left or right knee at any point of the appeal period.

The preponderance of the evidence of record is against a 20 percent rating for either the left or right knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, 20 percent ratings under these DCs require evidence of limitation of flexion and extension of the each knee to 30 and 15 degrees, respectively. This has not been demonstrated at any point of the appeal period. At VA examinations, conducted in July 2011 and July 2016, left and right knee flexion were within normal limits, 140 degrees. Extension was normal (zero degrees) for both the left and right knee at each of the VA examinations. An October 2013 VA medical record also reflects full range of motion of the knees bilaterally. Thus, in view of the foregoing, a higher 20 percent disability rating for left or right knee flexion and extension is not warranted under DCs 5260 and 5261. 

Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint. Medical evidence has shown that there is no compensable loss of flexion or compensable loss of extension of the left or right knee at any time during the claim. The record does not reflect limitation of flexion to 45 degrees of less or extension to 10 degrees of the left knee as contemplated by compensable evaluations under DCs 5260 and 5261, respectively. The record does not show that the level of limitation of motion in either knee contemplated by even a noncompensable limitation of flexion (60 degrees) or limitation of extension (5 degrees) was met with objective testing at any time during the claim under these DCs.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left and right knee disabilities. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The evidence of record reveals complaints of right and left knee pain with range of motion all within normal limits with no additional limitation in range of motion following repetitive-use testing during the July 2011 VA examination. The examiner indicated that knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. The Veteran also exhibited normal range of motion in both flexion and extension in both knees with no additional limitation in range of motion following repetitive-use testing during the July 2016 VA examination. However, although the Veteran was not tested immediately following repetitive use or during a flare-up, the examiner indicated that pain, weakness, fatigability or incoordination did significantly limit functional ability with repeated use over a period of time and with flare-ups with pain as a factor that caused the functional loss, which limited flexion to 135 degrees and extension to 5 degrees bilaterally. The Board would like to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon, 10 Vet. App. 194. 

The Veteran complained of pain throughout the appeal period; however functional loss with flare-ups has not been shown until the July 2016 VA examination report in which the examiner described functional loss in terms of range of motion of flexion to 135 degrees and extension to 5 degrees bilaterally with pain during repeated use and flare-ups. Pain with active motion was noted upon range of motion testing and although there was objective evidence of pain following repetitive motion, range of motion was within normal limits and the Veteran was able to perform repetitive use testing with three repetitions with no additional limitation of range of motion. 

The Veteran is currently in receipt of a 10 percent rating for each knee by analogy under DC 5260 for painful motion. Thus, even when considering the Veteran's complaints of pain, the Veteran's pain resulting in additional functional loss; in particular range of motion, have been completely contemplated by the currently assigned ratings. See 38 C.F.R. § 4.59. 

There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. See Mitchell, 25 Vet. App. 32. The Court has discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11. Functional loss due to pain on motion, the effect of the Veteran's disability on ordinary activities, and the additional range of motion loss due to pain have been considered by the VA examiners in their findings. As noted above, despite the Veteran's subjective complaints of bilateral knee pain, he demonstrated full range of motion at the July 2011 and July 2016 VA examination and x-ray examinations performed in July 2011 and July 2016 found no evidence for fracture or other significant bone, joint, or soft tissue abnormality. The July 2016 VA examiner indicated that the Veteran's knees were not examined immediately after repetitive use over time or flare-ups but stated that pain limited functional ability with flare-ups and repeated use over time with flexion limited to 135 degrees and extension to 5 degrees bilaterally. Objective range of motion loss had not been shown by the evidence including in either VA examination even repetitive use testing with at least three repetitions. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation for the service-connected left or right knee disability at any time during the appeal period. 

In a November 2017 statement from the Veteran's representative, the Veteran asserted that extraschedular consideration should be taken into account. The Board has considered whether the evaluation of the Veteran's left and right disabilities and should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). As a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's knees disabilities and the applicable rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran cited to the July 2016 examination report that noted that he was unable to run, climb, or walk, for prolonged periods of time due to having pain in both knees. The Veteran's complaints of pain, the Veteran's pain resulting in additional functional loss; in particular range of motion (including running, climbing, and walking); have been completely contemplated by the currently assigned ratings. See 38 C.F.R. § 4.59. The Veteran does not report any symptoms associated with his disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, DC 5260; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). The Board concludes that referral for consideration of the Veteran's left and right knee disabilities on an extraschedular basis is not warranted.

In sum, the evidence does not show that an initial disability rating in excess of 10 percent for the Veteran's left and right knee disabilities are warranted. As the preponderance of the evidence is against the claim for higher ratings for left knee osteoarthritis with ununited tibial tubercle ossification and right knee ununited tibial tubercle ossification center, the benefit of the doubt doctrine is not for application, and the Veteran's claims must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service Connection - Hernia

The Veteran contends that service connection for a hernia is warranted because it was incurred in service or is otherwise related to service. During the July 2016 VA examination, the Veteran reported that he has had right inguinal hernia since 2001. In an October 2013 VA substantive appeal (VA Form 9), the Veteran asserted that his hernia occurred during deployment to Southwest Asia and there was no medical facility available at the time for treatment. He added that after deployment he did not follow-up with medical staff because he feared that he would be placed on a waiver and lose his job. During the July 2011 VA examination, the Veteran reported the onset of the hernia in 1996. He stated that the hernia was due to an injury that occurred due to lifting heavy equipment while in service and that he was never hospitalized nor had any surgery for the hernia.

The Veteran has a current diagnosis of a small inguinal hernia on his right side as confirmed by the July 2016 VA examiner. 

After a review of the record, including service treatment records and post-service medical records, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current inguinal hernia was incurred in or otherwise related to service. A review of the Veteran's service treatment records are absent for any symptoms or treatment related to a hernia. The Veteran offers no other evidence in support of a finding that his hernia was incurred in service. 

The Veteran was afforded a VA examination in July 2011. The VA examiner indicated that there was no inguinal hernia noted on examination, no diastasis recti, no ventral hernia, and no femoral hernia.

In July 2016, a VA medical opinion was provided. The VA examiner indicated that based on current interview and examination, it was likely that the Veteran had a right inguinal hernia but stated that the Veteran never had surgical intervention for any hernia condition. The VA examiner opined that it is less likely than not that the Veteran's right-sided inguinal hernia manifested during, or is otherwise related to, active military service. After a review of the record, the examiner stated there was no mention of any hernia in Veteran's service treatment records and that a right inguinal hernia was referred to in medical files from 2013. VA treatment records from October 2013 reflect a past medical history of a right inguinal hernia that was asymptomatic at the time and notes that the Veteran wanted to defer surgery consultation. 

The opinion in the July 2016 VA examination report provides competent and probative evidence that weighs against the Veteran's claim because the VA examiner reviewed the claims file and provided a medical opinion supported by well-reasoned rationale. 

The Veteran has not proffered competent medical evidence in support of his lay contentions. The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology of his hernia. See Jandreau v. Nicholson, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462. A diagnosis of a hernia requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Therefore, the Board finds that the Veteran's lay assertions lack probative value. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's service, the Board finds that a hernia was not incurred in-service and is not otherwise related to active service. See 38 U.S.C. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009). Accordingly, service connection for a hernia is not warranted.

The preponderance of the evidence is against the claim of service connection for a hernia, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Service Connection - Headaches

The Veteran contends that service connection for headaches is warranted because it was incurred in service or is otherwise related to service. During the July 2016 VA examination, the Veteran reported that he has had headaches since 2000 and reported pain that is throbbing in nature associated with nausea and phonophobia. In an October 2013 VA substantive appeal (VA Form 9); the Veteran asserted that headaches occurred during military service, as he had worked more than 17 years on the flight-line servicing fighter aircraft. He added that although he understood it was not well documented, he knew it was due to hypertension by way of the "high op's tempo." 

The Veteran has a current diagnosis of migraine headaches as confirmed by the July 2016 VA examiner. That fact notwithstanding, the preponderance of the evidence is against a finding that the Veteran's migraines were incurred in service or otherwise related to service. The VA examiner opined that it is less likely as not that the Veteran has a current headache disability that was first manifested during or is otherwise related to his active service. The examiner provided the rationale that based on the interview and examination, it is likely that the Veteran has migraine headaches and the Veteran was taking Ibuprofen or Advil as needed. He added that there are no service treatment records with the mention of any headaches during the Veteran's service and at the time there is insufficient evidence to support the fact that the Veteran's headaches incurred in or were caused by service. 

The Veteran has not proffered competent medical evidence in support of his lay contentions. While the Veteran is competent to state that he currently has headaches or that he has had headaches since service, the Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology of his headaches. See Jandreau, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462. The Board notes that the Veteran is not service-connected for hypertension and the evidence offered does not support the Veteran's lay contention from his October 2013 VA Form 9 that his headaches are related to hypertension. The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of headaches to support his lay assertions that the headaches were present in service. Further, headaches are not a chronic disease subject to presumptive service connection. 38 C.F.R. §§ 3.307, 3.309. Therefore, the Board finds that the Veteran's lay assertions lack probative value. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's service, the Board finds that headaches was were not incurred in-service and are not otherwise related to active service. See 38 U.S.C. § 5107(a). Accordingly, service connection for headaches is not warranted.

The preponderance of the evidence is against the claim of service connection for headaches, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 55.



ORDER

An initial disability rating in excess of 10 percent for left knee osteoarthritis with ununited tibial tubercle ossification is denied.

An initial disability rating in excess of 10 percent for right knee ununited tibial tubercle ossification center is denied.

Entitlement to service connection for a hernia is denied.

Entitlement to service connection for headaches is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


